The offense is robbery; penalty assessed at confinement in the penitentiary for a period of nine years.
The indictment is regular and properly presented.
The evidence heard in the trial court is not brought up for review.
A motion was made to quash the indictment because it names the appellant as Berl Walker, whereas his name is Beryle E. Walker. What evidence, if any, was heard on the motion is not discussed. Apparently, on its face, there appears no merit in the motion.
In the absence of the statement of facts, the merit of the motion for a continuance cannot be ascertained. The same is true with reference to the complaint of the charge of the court and the exceptions thereto. *Page 151 
Finding no error in the record, the judgment is affirmed.
Affirmed.